Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 12, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 
Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, while claim 1 recites an abstract idea as discussed in the prior office action (prong 1), the claim recites applying the abstract idea with use of a particular machine including a tire sensor arranged on a wheel of the vehicle, the tire sensor of the vehicle comprising a transducer capable of generating the electrical signal based on radial acceleration measured by the tire sensor and comprising a conversion of the electrical signal into a measurement signal of the radial acceleration of the vehicle (prong 2). Thus, the claim limitations are indicative of integration into a practical application (see 2019 PEG, slide 20). Accordingly, claim 1 and its dependent claims 2-9 are patent eligible under 35 USC 101.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Robert Esposito during a telephone interview on May 20, 2022.
The application has been amended as follows:
      In Claim 1:
1. (Currently Amended) A method for determining, by a processor of a vehicle, a measurement signal, based on an electrical signal, at an output of a tire sensor arranged on a wheel of the vehicle, the tire sensor of the vehicle comprising a transducer capable of generating the electrical signal based on radial acceleration measured by the tire sensor and comprising a conversion of the electrical signal into a measurement signal of the radial acceleration of the tire sensor of the vehicle and at least one physical parameter to be measured other than the measured radial acceleration 
at a first instant, determining, by the processor of the vehicle, respective measurement signals for at least two pairs of values by applying the tire sensor conversion of respective electrical signals into the respective measurement signals of the radial acceleration to at least two predetermined electrical signal values, each pair of values comprising the respective electrical signals and the respective measurement signals, and
at a second instant, determining, by the processor of the vehicle, a mathematical function that is substantially equivalent to the tire sensor conversion, the mathematical function allowing the respective measurement signals to be obtained based on the respective electrical signals generated by the tire sensor of the vehicle is determined based on the pairs of values comprising the respective electrical signals and the respective measurement signals, and then
at a third instant, determining, by the processor of the vehicle, at least two measurement signals of the radial acceleration by applying the mathematical function to at least two electrical signals of the tire sensor of the vehicle without using the tire sensor conversion,
wherein the determination of the at least two measurement signals via the mathematical function at the third instant are separated by a length of time shorter than a time taken to convert the at least two electrical signals into the at least two measurement signals of the radial acceleration by the tire sensor conversion in the first instant, and
executing, by the processor of the vehicle, a vehicle application that utilizes the radial acceleration of the at least two measurement signals determined at the second instance.

      In Claim 7:
7. (Currently Amended) The method as claimed in claim 4, wherein:
a temperature during the determination of the gradient and of the y-intercept of the linear function is stored,
a value of a temperature difference between a present temperature of the sensor and a temperature of the sensor during the determination of the gradient and of the y-intercept of the linear function is determined,
determine whether the value of the temperature difference is higher than a predefined temperature difference value, and
if so, renewed determination of the gradient and of the y-intercept of the linear function is ordered.
	
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for determining a measurement signal, on the basis of the electrical signal, at the output of a tire sensor comprising at a second instant, determining a mathematical function that is substantially equivalent to the tire sensor conversion, the mathematical function allowing the respective measurement signals to be obtained based on the respective electrical signals generated by the tire sensor of the vehicle, wherein the mathematical function is determined based on the pairs of values comprising the respective electrical signals and the respective measurement signals, at a third instant, determining at least two measurement signals of the radial acceleration by applying the mathematical function to at least two electrical signals of the tire sensor of the vehicle without using the tire sensor conversion (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maehara et al. (JP 2009049645) discloses an analog/digital conversion method and apparatus without adopting a high-speed A/D conversion circuit (see English Abstract). However, Maehara et al. does not disclose determining the analog/digital conversion method is based on the conversion by the A/D conversion circuit.
	Belov et al. (WO 2010/106336) discloses a wall thickness measurement using fiber optics sensors (Title). Coupe Peters et al. further discloses “a light sensor converts light reflected back from the FBGs into electrical signals that a digital processor converts into strain measurements. The strain measurements are in turn converted to wall thickness measurements by way of an empirical formula based on data points or by a mathematical model” (paragraph 0006, lines 4-7). However, the mathematical model is not determined based on the conversion from the electrical signals to the thickness measurements, and is not used to convert the electrical signals to the thickness measurements.
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 20, 2022